 


114 HR 1869 IH: Environmental Compliance Cost Transparency Act of 2015
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1869 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2015 
Mr. Gosar (for himself, Mr. Amodei, Mr. Duncan of Tennessee, Mr. Franks of Arizona, Mr. Jones, Mr. Lamborn, Mr. Luetkemeyer, Mrs. Lummis, Mr. McClintock, Mr. Neugebauer, Mr. Pearce, Mr. Stewart, Mr. Zinke, Mrs. Love, Mr. Newhouse, and Mr. Blum) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To provide for transparency and reporting related to direct and indirect costs incurred by the Bonneville Power Administration, the Western Area Power Administration, the Southwestern Power Administration, and the Southeastern Power Administration related to compliance with any Federal environmental laws impacting the conservation of fish and wildlife, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Environmental Compliance Cost Transparency Act of 2015. 2.Transparency and reporting (a)Information included in monthly billing to power customersThe Administrators of each of the Bonneville Power Administration, the Western Area Power Administration, the Southwestern Power Administration, and the Southeastern Power Administration shall include in monthly billings sent to each of their power customers information estimating and reporting the costs of the customer’s share of the direct and indirect costs that are incurred by the administration related to compliance with any Federal environmental laws impacting the conservation of fish and wildlife considered by the Administrator concerned, at that Administrator’s sole discretion after consultation with consumers, to be relevant. 
(b)Direct costsDirect costs reported under this section shall include Federal agency obligations related to costs of studies; capital, operation, maintenance, and replacement costs; and staffing costs. (c)Indirect costsIndirect costs reported under this section shall include foregone generation and replacement power costs, including the net costs of any transmission. 
(d)CoordinationThe Commissioner of the Bureau of Reclamation and the head of any other affected Federal agency shall assist the Administrators with the identification of the costs. (e)ReportNo later than January 30 of each year, each of the Administrators referred to in subsection (a), in coordination with the Bureau of Reclamation and other affected Federal agencies, shall provide an annual report to the appropriate committees of the House of Representatives and the Senate that includes—
(1)estimates of the total direct and indirect costs that are incurred by the administration related to compliance with any Federal environmental laws impacting the conservation of fish and wildlife considered by the Administrator concerned, at that Administrator’s sole discretion after consultation with consumers, to be relevant; and (2)the sources of replacement power. 
 
